DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 10-16 is/are rejected under 35 U.S.C. 102(a(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee et al. (2015/0138642) and/or Lloyd et al. (2004/0229510) and/or CN101542640A.
Lee et al. and/or Lloyd et al.  and/or CN101542640A each discloses substantially a mating module (see for example mating module 200 of Lee et al.) and a cable connector (200), comprising:  a housing (120); and a plurality of said mating modules mounted to the housing; each mating module comprising: a conductive terminal (350); a cable (2) comprising a core (5) electrically connected to the conductive terminal, an insulating layer (6) wrapped on the core and a shielding layer wrapped on the insulating layer; a first metal shield member (8) comprising a first mounting piece; and a second metal shield member (9) comprising a second mounting piece; wherein the cable further comprises a protruding piece (2) connected with the shielding layer, the protruding piece is directly or indirectly clamped by the first mounting piece and the second mounting piece, and the protruding piece is fixed to the first mounting piece and/or the second mounting piece by soldering; wherein the protruding piece extends integrally from the shielding layer; or the protruding piece and the shielding layer are arranged separately, but connected together. Should further issue arise, minor variations to the above cited prior art of record are deemed as being obvious choice of design variations that are due to size, shape, arrangement of parts and/or that are due to old and well-known use or practice for one of ordinary skill in the art. For example, regarding the limitation that the protruding piece is made of aluminum foil; wherein the first mounting piece and the second mounting piece are made of copper material plated with nickel; and wherein the protruding piece and the first mounting piece and/or the second mounting piece comprise at least one copper-nickel-aluminum alloy soldering joint formed by laser soldering are deemed as being obvious choice of design variations that are due to size, shape, arrangement of parts and/or that are due to old and well-known use of known material and practice for one of ordinary skill in the art.
Allowable Subject Matter
Claims 8-9 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art discloses or suggests the claimed mating module and/or cable connector with said mating module wherein the protruding piece comprises a first protruding piece located on one side of the insulating layer and a second protruding piece located on the other side of the insulating layer; wherein the conductive terminal comprises a plurality of first conductive terminals, and the mating module comprises an insulating bracket to fix the first conductive terminals; wherein the cable comprises a first cable, the core comprises first cores electrically connected to the first conductive terminals, the insulating layer comprises first insulating layers wrapped on the first cores, the shielding layer comprises a first shielding layer wrapped on the first insulating layers, and the protruding piece is connected to the first shielding layer; wherein the first metal shield member comprises a first metal shield, and the first mounting piece comprises a first bridge portion and a second bridge portion; wherein the second metal shield member comprises a second metal shield, the second mounting piece comprises a third bridge portion and a fourth bridge portion, the first metal shield and the second metal shield are located on opposite sides of the insulating bracket; and wherein the first protruding piece is sandwiched by the first bridge portion and the third bridge portion, and the second protruding piece is sandwiched by the second bridge portion and the fourth bridge portion further in combination with all of the limitations of the respective base claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							       /KHIEM M NGUYEN/                                                                                                     Primary Examiner, Art Unit 2831